cc: Hon. Susan Johnson, District Judge
                     Grotefeld, Hoffman, Schleiter, Gordon & Ochoa
                     Bremer Whyte Brown & O'Meara, LLP
                     Kemp, Jones & Coulthard, LLP
                     Carraway & Associates
                     Maddox, Segerblom & Canepa, LLP
                     Canepa Riedy & Rubino
                     Lynch, Hopper & Salzano, LLP
                                    .




                     Maddox, Isaacson & Cisneros, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF                                        2
     NEVADA


(0) 1947A